NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 15-30032

                Plaintiff-Appellee,             D.C. No. 4:08-cr-00051-SEH

 v.
                                                MEMORANDUM*
ANTHONY FRANCIS BOOK,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Anthony Francis Book appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Book contends that he is entitled to a sentence reduction under Amendment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
782 to the Sentencing Guidelines. We review de novo whether a district court had

authority to modify a sentence under section 3582(c)(2). See United States v.

Leniear, 574 F.3d 668, 672 (9th Cir. 2009). The record makes clear that the

district court imposed Book’s sentence for reasons unrelated to the guideline range

lowered by Amendment 782. Because Book’s sentence was not “based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission,” 18 U.S.C. § 3582(c)(2), the district court properly concluded that he

was ineligible was a sentence reduction. See United States v. Rodriguez-Soriano,

855 F.3d 1040, 1045-46 (9th Cir. 2017). Moreover, contrary to Book’s contention,

the district court had no cause to consider his arguments that a reduction was

warranted under the 18 U.S.C. § 3553(a) factors. See Dillon v. United States, 560
U.S. 817, 826-27 (2010).

      Book’s motion for the appointment of new counsel is denied.

      AFFIRMED.




                                         2                                    15-30032